976 F.2d 725
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Deborah J. COLE, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 92-1015.
United States Court of Appeals,Fourth Circuit.
Argued:  May 6, 1992Decided:  September 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-91-6)
Charles H. Cuthbert, Jr., CUTHBERT LAW OFFICES, Petersburg, Virginia, for Appellant.
Stephen M. Walker, Assistant Regional Counsel, Office of the General Counsel, DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, Pennsylvania, for Appellee.
Eileen Bradley, Chief Counsel, Region III, Supervisory Assistant Regional Counsel, Deborah Fitzgerald, Assistant Regional Counsel, Office of the General Counsel, DEPARTMENT OF HEALTH & HUMAN SERVICES, Philadelphia, Pennsylvania;  Richard Cullen, United States Attorney, Debra J. Prillaman, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and HOWARD, United States District Judge for the Eastern District of North Carolina, sitting by designation.
PER CURIAM:

OPINION

1
This is an appeal from a district court order adopting the memorandum and recommendation of the magistrate judge and affirming the Secretary's denial of claimant's application for social security disability benefits.  Benefits were denied based on the administrative law judge's ("ALJ") finding that the claimant retains the functional capacity to perform light work, such as her past employment as a sales clerk, which involves lifting twenty pounds and a good deal of standing and walking.  Because we find that the Secretary's decision is supported by substantial evidence, we affirm.   See Hays v. Sullivan, 907 F.2d 1453 (4th Cir. 1989).


2
Claimant was awarded disability benefits in June of 1979 due to the Secretary's finding that she suffered from systemic lupus erythematosus ("lupus").  On June 17, 1982, the Secretary reviewed the claimant's claim and determined that she no longer met the prerequisites for disability.  However, her condition remained of such severity as to preclude her from engaging in sedentary work.  In 1988, a second review was initiated and, on October 30, 1989, the ALJ found that the claimant's condition had improved to the extent that she could perform light work.


3
The record reflects that the ALJ relied on the testimony of the claimant at the administrative hearing;  statements and examination records from Doctors Robert W. Irby and Calvin H. Thigpin;  and the examination findings of Dr. Ming S. Chiu, a board-certified internist who examined the claimant at the Social Security Administration's request.  Dr. Irby, who treated the claimant and was familiar with her case, stated that he was not aware that the claimant was receiving disability benefits, and that he could not think of any reason or restrictions that would prevent some kind of work activity.  Dr. Thigpin, claimant's primary care physician who saw her more frequently, did not dispute Dr. Irby's assessment.  Finally, Dr. Chiu, relying on the findings in the record and an additional examination, concluded that the claimant was able to sit, stand, or walk for about six hours in a workday, was limited to lifting or carrying twenty pounds, and no more than ten pounds frequently, and was unlimited in reaching, handling, and fingering.  Neither Dr. Irby nor Dr. Thigpin disagreed with any of Dr. Chiu's findings.


4
For the foregoing reasons, the denial of the disability benefits is supported by substantial evidence.  Therefore, the judgment of the district court is affirmed.

AFFIRMED